           Case 2:13-cv-01434-APG-EJY Document 82 Filed 06/04/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 IN RE YELLOWSTONE MOUNTAIN                                 Case No.: 2:13-cv-01434-APG-EJY
   CLUB LLC
 4                                                                  Order Dismissing Case
   TIMOTHY L. BLIXSETH,
 5
         Plaintiff
 6
   v.
 7
   MARC S. KIRSCHNER, et al.,
 8
         Defendants
 9

10          I ORDER that this case is DISMISSED without prejudice to the United States’ asserted

11 lien rights. The clerk of the court is directed to close this file.

12          DATED this 4th day of June, 2020.

13

14
                                                            ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
